OPINION.
St. Paul Judge.
This Is an action for damages for an alleged assault and battery, and also for detaining under a lessor's claim certain property not liable to seizure for rent.
not The alleged assault and battery are not only proved, but on the ntrary, the plaintiff was the aggressor, and the only aggressor, defendant simply disarming her when she sought to strike him.
Two judges heard the witnesses, the judge a qua and a judge of the criminal oourt, and both reached the conclusion above stated, in which we concur.
But the evidence does nhtw that defendant refused to -surrender some of plaintiff's property, not liable to seizure for rent, inoluding a bed and bedding. This is shown by the testimony of two members of the bar, who made demand for it; and is admitted by- defendant.
Defendant did not refuse to surrender plaintiff's personal olothing, but he did refuse to surrender her other effects, including her bed and bedding; and plaintiff was obliged to resort to a writ of sequestration in order to obtain them.
Plaintiff is therefore entitled to some damages, but these are merely nominal and we fix them at what would be a reasonable attorney's fee for suing out the writ, putting same at the sum of thirty dollars.
We allow nothing for alleged injury to feelings,etc, for it is quite olear from this record that# ulaintlff herself by her own 'improper oonduot, brought about a situation whioh, if it did not justify defendant in detaining her bed and bedding when demamderi by her attorneys, yet made his aot in so doing somewhat excusable under the oiroumstanoeB.
The judgment appealed from is therefore reversed, and it is now ordered that plaintiff Mrs. Hanoy 8. West have judgment against defen 4ant^for the full sum of twenty dollars with legal interest from judioi» demand until paid and oosts of both courts.